DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 07/12/2022.  As directed by the amendment: claims 16 and 17 have been amended.  Thus, claims 16 – 22, and 24 – 26 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 07/12/2022, with respect to claims 16 – 22, and 24 – 26 have been fully considered and are persuasive.  The rejection of claims 16 – 22, and 24 – 26 has been withdrawn. 

Claim Objections
All previous objections have been overcome by Applicant’s amendments filed on 07/12/2022

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 07/12/2022

Allowable Subject Matter
Claims 16 – 22, and 24 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are Bauer (U.S. 2014/0276629), Felber (U.S. 2014/0227112), and Silver (U.S. 6,663,587).
Regarding claim 16, prior arts do not teach that wherein the operable cover via the post is configured to selectively open the aperture based on selective engagement with the movable pressure system member in the system, engagement occurring when the rigid engagement member is actuated by the movable pressure system member and contacts the post.
Further, Applicant’s arguments and remarks filed on 10/30/2019 and reasons for allowance in the parent application (15/235,370) are adopted as reasons for indication of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783